Citation Nr: 0109341	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  94-31 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service-connected allergic rhinitis prior to February 19, 
1992.  

2.  Entitlement to a rating in excess of 30 percent for the 
service-connected allergic rhinitis on or after February 19, 
1992.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

The veteran's claim of service connection for allergic 
rhinitis had previously been denied by the Board of Veterans' 
Appeals (Board) in decisions promulgated in February 1983 and 
July 1987.  

In a January 1993 rating decision, the RO granted service 
connection and assigned a 10 percent rating for allergic 
rhinitis, effective on February 19, 1992. 

The veteran testified at a hearing before a hearing officer 
at the RO in March 1994. 

In a rating decision of August 1994, the RO granted service 
connection and assigned a 10 percent rating for the loss of 
sense of smell, effective on February 19, 1992.  

Then, in a rating decision of October 1996, the RO granted 
service connection and assigned a 10 percent rating for 
bronchial asthma, effective on September 14, 1994.  

In a May 1997 rating action, the RO increased the rating for 
the service-connected allergic rhinitis to the current level 
of 30 percent, effective on February 19, 1992.  

In association with the appeal from the January 1993 RO 
decision, the veteran appeared at a personal hearing held 
before the undersigned Member of the Board at the RO in June 
1997.  At that time, it became clear that the veteran was 
seeking reconsideration of the earlier Board decisions.  

In July 1998, pursuant to 38 U.S.C.A. § 7103 (West 1991 & 
Supp. 1998), and by direction of the Acting Chairman of the 
Board, Reconsideration of the February 1983 and July 1987 
Board decisions was ordered.  

In a January 1999 Reconsideration decision, the Board 
assigned an effective date of September 30, 1981 for the 
grant of service connection for allergic rhinitis.  

In a January 1999 Remand, the Board referred the claim for an 
earlier effective date for the assignment of a compensable 
rating for the service-connected allergic rhinitis to the RO 
for readjudication of the claim in light of the assignment of 
an effective date of September 30, 1981 for the grant of 
service connection.  

In a separate January 1999 Remand, the Board referred the 
claim for an increased rating for the service-connected 
allergic rhinitis for additional development of the record.  

In a September 2000 rating action, the RO implemented the 
effective date of September 30, 1981 for the grant of service 
connection for allergic rhinitis.  

The RO then assigned an effective date of September 30, 1981 
for a 10 percent rating for the service-connected allergic 
rhinitis.  The RO determined that the 30 percent rating for 
the service-connected allergic rhinitis was continued.  

In light of the assignment of the 10 percent rating for the 
service-connected allergic rhinitis as of the date of the 
grant of service connection, the issues in appellate status 
are as stated on the first page of this document.  



FINDINGS OF FACT

1.  Prior to February 19, 1992, the veteran's service-
connected allergic rhinitis is shown to have been manifested 
by complaints of sneezing and a runny nose, postnasal drip 
and congestion, and nasal polyps with related sinus 
involvement; actual findings of chronic atrophic rhinitis 
with crusting and ozena, atrophic changes or anosmia or 
severe sinusitis with frequently incapacitating recurrences 
or purulent discharge are not demonstrated.  

2.  On or after February 19, 1992, the service-connected 
allergic rhinitis is shown to be manifested by postnasal drip 
and congestion, chronic pansinusitis with related headaches 
and polyposis; actual findings of chronic atrophic rhinitis 
with massive crusting and marked ozena or severe sinus 
symptoms after radical or repeated surgery have not been 
demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected allergic rhinitis prior 
to February 19, 1992 are not met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97 including 
Diagnostic Codes 6501, 6510 through 6514 (1996).  

2.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected allergic rhinitis after 
February 19, 1992 are not met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.97 including Diagnostic Codes 6501, 6510 (1996), 4.97 
including Diagnostic Codes 6510 through 6514, 6522 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

On VA examination in November 1981, the veteran reported a 
history of a runny nose and sneezing.  He indicated that his 
nose would become blocked and that he was unable to smell or 
taste anything.  An examination of the nose revealed that 
nasal mucosa appeared to be pale and somewhat boggy.  The 
diagnoses included that of allergic rhinitis by history.  

A May 1986 private medical statement indicated that the 
examiner had performed a partial allergic work-up in April 
1986.  It was noted that the veteran had had hay fever for 20 
years.  He reported a history of itching, tearing of the 
eyes, blocked nose, sneezing and post nasal drainage.  An 
examination revealed findings of moderately severe pallor, 
bogginess, congestion and bilateral nasal polyps with 
complete limitation of airway superiorly.  The tentative 
diagnoses were those of seasonal and perennial allergic 
rhinitis, nasal polyposis and mold allergy.  

In an August 1986 private medical statement, the examiner 
opined that the veteran had significant symptomatology 
resulting from his exposure to high humidity in Vietnam.  It 
was noted that the existing nasal polyps were undoubtedly 
longstanding, again consistent with his history of exposure 
from 1969 to 1971.  

The private hospital records dated in December 1988 show that 
the veteran had been admitted for surgery to correct nasal 
obstruction.  It was indicated that, at the time of 
admission, an examination had revealed that the septum was 
deviated to the left with cartilage protruding into the right 
anterior vestibule.  There was a bilateral restricted airway 
and massive bilateral obstructing polyps.  There was no 
evidence of mucopus in the nose.  

The veteran underwent intranasal septoplasty, bilateral 
intranasal polypectomy, ethmoidectomies and bilateral 
intranasal antrostomies with right sphenoidotomy.  The final 
diagnoses were those of deviated nasal septum with 
obstruction, hyperplastic pansinusitis with nasal polyps, 
maxillary sinusitis and sphenoid sinusitis.  

On VA examination in June 1992, the veteran reported that he 
continued to have sinus headaches, postnasal drip and a runny 
and stuffy nose.  He also complained of severe nasal symptoms 
including a runny and stuffy nose and headache on dust 
exposure.  An examination of the nose revealed findings of 
edematous nasal mucosa with some occlusion of the nasal 
passageways.  The impression was that of seasonal allergic 
rhinitis, somewhat less with allergy injection treatment.  
Chronic rhinosinusitis with polyp formation was also noted.  

In a September 1992 addendum, the VA examiner added that the 
veteran's condition had existed prior to service, had been 
made worse by service and certainly had become much worse 
with time.  

In March 1994, the veteran testified that he was unable to 
smell and that he experienced crusting in his sinuses.  He 
testified that he had post-nasal drip.  He indicated that he 
had had sinus infections and that the drainage had an 
offensive odor.  He testified that he had polyps removed.  He 
indicated that he was taking prescribed medications and had 
been receiving treatment at the VA for the condition.

On VA examination in April 1994, it was noted that the 
veteran had been treated for sinusitis since 1970.  He 
reported that he continued to have major problems with 
frontal and post-orbital headaches at least three to four 
times a week, lasting from an hour to all day long.  He 
reported having drainage some part of every day, partially 
controlled with medications.  It was noted that he continued 
to be symptomatic despite treatment with medications.  On 
examination, there were no polyps or abnormalities noted.  It 
was reported that he had had the absence of smell since 1970.  
The diagnosis was that of chronic sinusitis.  

On VA examination in June 1995, the veteran reported that he 
was currently being receiving allergy injections.  He 
complained of postnasal drip, occasional frontal sinus 
headaches and a cough that sometimes produced sputum.  An 
examination of the nose revealed that the nasal septum was 
deviated to the right at the bottom.  It was noted that air 
exchange was much better through the left nares than the 
right.  The sinuses were not tender.  

On VA examination in August 1995, a history of seasonal 
allergic rhinitis was noted.  The veteran reported having a 
sensation of postnasal drip and mucous collection in the back 
of the throat when he lay supine at night.  No examination of 
the nose was conducted.  The assessment included that of 
allergic asthma.  

On VA examination in April 1997, the veteran reported having 
nasal polyps, trouble breathing, loss of sense of smell, 
purulent discharge, epistaxis and hearing loss, especially in 
the right ear.  He also reported having occasional dizziness 
and wheezing.  An examination revealed findings of bilateral 
middle meatal polyps and exudate.  Right serous otitis media 
was noted.  The examiner indicated that bilateral obstructing 
polyps caused a 75 percent loss of airway.  It was noted that 
the veteran had almost daily, right frontal headaches.  It 
was noted that, about one time per month, a headache was 
severe enough to leave work.  

The VA examiner indicated that there was bilateral meatus 
pus.  The examiner indicated that allergic attacks were very 
frequent and that the veteran had trouble breathing during 
his baseline status.  It was indicated that he had frequent 
dyspnea.  It was noted that x-rays studies showed findings of 
chronic sinusitis.  The diagnoses were those of chronic 
hyperplastic rhinosinusitis with obstructing nasal polyps; 
allergic rhinosinusitis, allergic asthma and serous otitis 
media due to allergic rhinosinusitis.

In June 1997, the veteran testified at the hearing before the 
undersigned Member of the Board that he had had a polypectomy 
in 1988 and that the nasal polyps had recurred.  He reported 
taking prescribed steroids to shrink swollen nasal membrane 
and taking other medication for asthma and an antihistamine.  

On VA examination in April 2000, the veteran reported that 
currently he had frequent symptoms of purulent nasal 
discharge and other allergy symptoms, such as sneezing, 
congestion, fullness and pressure in his ears.  He denied 
having any recent epistaxis.  He indicated that he was able 
to control nasal crusting with frequent nasal irrigations.  
He indicated that, since 1988, he had received allergy 
injections once a week and that he was being treated for 
bronchial asthma secondary to his allergies.  He reported 
working for the Postal Service in the maintenance department.  
He reported that he was exposed to dusty conditions, but 
tried to avoid dust by using appropriate masks.  

On examination, the examiner noted that testing had indicated 
anosmia.  The nose showed that the septum was in midline.  
There were bilateral middle meatal polyps.  There was no pus, 
crusts or ulceration found.  The examiner estimated that the 
airway was compromised at least 50 percent bilaterally by 
polyps.  There was no tenderness, redness, erythema or 
swelling of the ethmoids, maxillaries or frontal sinuses.  
The examiner indicated that x-ray studies revealed findings 
of pansinusitis with round soft tissue densities due to 
mucoceles and polyps within the maxillary antra along with 
opacification of the ethmoids and right frontal sinus.  

The impression was that of allergic rhinosinusitis with 
secondary nasal and sinus polyps, chronic pansinusitis, 
anosmia and bronchial asthma by history.  

The Board notes that VA outpatient records dating from 1981 
to 1999 show that the veteran has been receiving allergy 
injections and has had treatment for sinusitis and asthma.  




II.  Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed H.R. 4864, the "Veterans Claims Assistance 
Act of 2000."  The purpose of this bill is to reverse the 
decision of the U.S. Court of Appeals for Veterans Claims in 
Morton v. West, which held that the Secretary had no 
authority to provide assistance to a claimant whose claim was 
not "well grounded."  The bill also establishes a number of 
procedural requirements for VA in dealing with claims for 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claims for increase.  
By virtue of the Statement of the Case, the Board's January 
1999 Remand and the Supplemental Statements of the case, the 
veteran and his representative have been given notice of the 
evidence necessary to support the claims.  When the veteran 
testified before the RO in March 1994 and the Board in June 
1997, the veteran and his representative were given notice of 
the evidence necessary to substantiate the claims.  At the 
June 1997 hearing, the veteran submitted copies of evidence 
previously obtained and considered by the RO.  The duty to 
suggest evidence was met at the time of the hearing pursuant 
to 38 C.F.R. § 3.103 (2000).  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran, in fact it appears that 
all evidence identified by the veteran relative to these 
claims has been obtained and associated with the claims file.  
A review of the record by the Board at this time shows that 
he has been afforded VA examinations in connection with the 
claims and that no further assistance in developing the facts 
pertinent to his claims is required.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991).  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (2000), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

The veteran's service-connected allergic rhinitis is 
currently rated as 30 percent disabling under the provisions 
of 38 C.F.R. § 4.97 including Diagnostic Code 6522 (2000).  
Effective on October 7, 1996, 38 C.F.R. § 4.97 was amended.  
In this respect, Diagnostic Code 6501 for rating chronic 
atrophic rhinitis was discontinued, and then allergic 
rhinitis was to be rated under the provisions of Diagnostic 
Code 6522.  

The Board notes at the outset that service connection is 
separately in effect for the loss of the sense of smell and 
for bronchial asthma, each assigned a 10 percent rating as 
secondary to the service-connected allergic rhinitis.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has held that where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

However, if it is determined that the new criteria is more 
favorable, the new criteria may not be applied for the period 
prior to the revision.  See VAOPGCPREC 3-2000 (April 10, 
2000).  As limited by 38 U.S.C.A. § 5110(g) (West 1991 & 
Supp. 2000), the effective date of any increase assigned 
under the amended version of the rating schedule can be no 
earlier than the effective date of the regulation.  

Prior to October 7, 1996, a 10 percent evaluation is 
warranted for chronic atrophic rhinitis with definite atrophy 
of intranasal structure and moderate secretion.  Chronic 
atrophic rhinitis with moderate crusting and ozena and 
atrophic changes warrants a 30 percent evaluation.  A 50 
percent evaluation is warranted for chronic atrophic rhinitis 
with massive crusting and marked ozena, with anosmia.  See 38 
C.F.R. § 4.97 including Diagnostic Code 6501 (1996).  

Effective on October 7, 1996, a 10 percent disability warning 
is warranted for allergic or vasomotor rhinitis without 
polyps, but with greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  
Allergic or vasomotor rhinitis with polyps warrants a 30 
percent disability evaluation.  See 38 C.F.R. § 4.97 
including Diagnostic Code 6522 (2000).  

Prior to October 7, 1996, the rating criteria of sinusitis 
(Diagnostic Codes 6510 through 6514) provides that when 
symptoms are moderate, with discharge or crusting or scabbing 
and infrequent headaches, a 10 percent evaluation is 
warranted.  

A 30 percent evaluation is warranted when the symptoms are 
severe, with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  A 50 percent evaluation is warranted 
for postoperative symptomatology, following a radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  See 
38 C.F.R. § 4.97, including Diagnostic Codes 6510 through 
6514 (1996).

Effective on October 7, 1996, the rating criteria for the 
service-connected sinusitis (Diagnostic Codes 6510 through 
6514) were revised as follows: a noncompensable evaluation is 
warranted when sinusitis is detected by X-ray only.  A 10 
percent evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  

A 30 percent evaluation is warranted when there are three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation, the maximum 
allowable, is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries. See 38 C.F.R. § 4.97 including Diagnostic Codes 
6510 through 6514 (2000).

In this case, a 10 percent rating for the service-connected 
allergic rhinitis was in effect from September 30, 1981 
through February 18, 1992 and a 30 percent rating has then 
been assigned effective on February 19, 1992.  

The Board finds in this regard that the evidence of record 
does not support the assignment of a rating in excess of 10 
percent for the veteran's service-connected allergic rhinitis 
prior to February 19, 1992.  The clinical findings from that 
time do show that the veteran was receiving allergy 
injections and had complaints of sneezing, runny nose, 
congestion and postnasal drip.  The evidence also shows the 
presence of nasal polyps with resulting nasal obstruction and 
sinus involvement requiring surgery.  

However, the evidence prior to February 19, 1992 does not 
show chronic atrophic rhinitis with moderate crusting and 
ozena or any complaints of anosmia that would warrant the 
assignment of a 30 percent rating under the criteria of 
Diagnostic Code 6501.  The medical record prior to 1992 also 
does not establish the presence of separately ratable severe 
sinusitis manifested by frequently incapacitating recurrences 
or purulent discharge.  The Board point out that Diagnostic 
Code 6501 does not provide for a rating on the basis of nasal 
polyps and, as such, the presence of nasal polyps alone 
cannot be the basis for a rating higher than 10 percent prior 
to October 7, 1996.  

The Board further concludes that the a rating in excess of 30 
percent on or after February 19, 1992 is not warranted in 
this case.  The medical evidence on or after February 19, 
1992 continued to show complaints of sinus headaches, 
postnasal drip, congestion and a runny nose.  The most recent 
VA examination in April 2000 noted that the veteran had 
reported a history of purulent nasal discharge and that he 
was able to control nasal crusting with nasal irrigation.  It 
was specifically indicated that examination of the nose at 
that time did not show crusts.  

However, the examiner stated that there was no evidence of 
massive crusting or marked ozena.  The impression included 
that of allergic rhinosinusitis and related nasal and sinus 
polyposis and chronic pansinusitis.  As such, the Board finds 
that the clinical findings would not warrant the assignment 
of a current rating higher than 30 percent under older 
criteria of Diagnostic Code 6501.  While the examination did 
note that testing had indicated the presence of anosmia, the 
loss of the sense of smell has been separately service 
connected and rated at 10 percent since 1992.  

Again, while there is evidence of the ongoing presence of 
nasal polyps during the period, the rating criteria of 
Diagnostic Code 6501, in effect prior to October 7, 1996, did 
not provide for a rating based on the presence of nasal 
polyps.  Under the current rating criteria of Diagnostic Code 
6522, a 30 percent rating for allergic rhinitis with polyps 
is the maximum available rating for allergic rhinitis.  
Severe sinus symptoms following radical or repeated surgery 
also are not demonstrated.  

In making the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991).  
However, the preponderance of the available evidence in the 
present case is against claims and they must be denied.  




ORDER

A rating in excess of 10 percent for the service-connected 
allergic rhinitis prior to February 19, 1992 is denied.  

A rating in excess of 30 percent for the service-connected 
allergic rhinitis on or after February 19, 1992 is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

